15‐1009‐cv 
FTC v. LeadClick Media, LLC 
 
                                      UNITED STATES COURT OF APPEALS 
                                          FOR THE SECOND CIRCUIT 

                                                                                    

                                                 August Term 2015  

                  (Argued:  June 3, 2016                      Decided:  September 23, 2016) 

                                         Docket Nos. 15‐1009‐cv, 15‐1014‐cv 
                                                                                    

                        FEDERAL TRADE COMMISSION, STATE OF CONNECTICUT, 

                                                                   Plaintiffs‐Appellees, 

                                                             v. 

  LEADCLICK MEDIA, LLC , successor to LeadClick Media, Inc., CORELOGIC, INC., 

                                                                   Defendants‐Appellants, 

   LEANSPA, LLC, a Connecticut limited liability company, NUTRASLIM, LLC, a 
    Connecticut limited liability company, NUTRASLIM U.K. LIMITED, a United 
   Kingdom limited liability company, DBA LeanSpa U.K. LTD, BORIS MIZHEN, 
 individually and as an oﬃcer of LeanSpa, LLC, NutraSlim, LLC, and NutraSlim 
 U.K. LTD, RICHARD CHIANG, individually and as an oﬃcer of LeadClick Media, 
                   Inc., ANGELINA STRANO, Relief Defendant, 

                                                                   Defendants. 

                                                                    

                                              
           
             The Clerk of Court is respectfully directed to amend the official caption to 
conform to the above. 
                                                               

               ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                      FOR THE DISTRICT OF CONNECTICUT 

                                                               
Before: 
                       HALL, LYNCH, AND CHIN, Circuit Judges. 
                                                               

             Consolidated appeals from a judgment of the United States District 

Court for the District of Connecticut (Hall, C.J.), granting summary judgment in 

favor of plaintiﬀs‐appellees the Federal Trade Commission and the State of 

Connecticut.  Defendant‐appellant LeadClick, LLC challenges the district courtʹs 

rulings that (1) it is liable for deceptive practices under the Federal Trade 

Commission Act and the Connecticut Unfair Trade Practices Act and (2) it is not 

entitled to immunity under Section 230 of the Communications Decency Act.  

Defendant‐appellant CoreLogic, Inc., LeadClick LLCʹs parent company, 

challenges the district courtʹs ruling that it is liable as a relief defendant for the 

obligations of LeadClick, LLC.    

             AFFIRMED IN PART, REVERSED IN PART, AND REMANDED. 
                                                               

                                  WALTER P. LOUGHLIN (David R. Fine, Elisa J. 
                                      DʹAmico, Paul F. Hancock, David A. 
                                      Bateman, on the brief), K&L Gates LLP, New 


                                             ‐ 2 ‐ 
                                      York, NY, Harrisburg, PA, Miami, FL, and 
                                      Seattle, WA, for Defendant‐Appellant 
                                      LeadClick Media, LLC. 

                               JONATHAN D. HACKER (Anton Metlitsky, Burden 
                                    H. Walker, on the brief), OʹMelveny & Myers 
                                    LLP, Washington, D.C. and New York, NY, 
                                    for Defendant‐Appellant CoreLogic, Inc. 

                               MICHELE ARINGTON, Assistant General Counsel 
                                    (Jonathan E. Nuechterlein, General 
                                    Counsel, Joel Marcus, Director of 
                                    Litigation, on the brief), Oﬃce of the General 
                                    Counsel, Federal Trade Commission, 
                                    Washington, D.C., for Plaintiﬀ‐Appellee 
                                    Federal Trade Commission. 

                               George Jepsen, Attorney General, Jonathan J. 
                                    Blake, Matthew F. Fitzsimmons, Assistant 
                                    Attorney Generals, Oﬃce of the Attorney 
                                    General, Hartford, CT, for Plaintiﬀ‐Appellee 
                                    State of Connecticut. 
                               Thomas M. Heﬀeron, William M. Jay, Goodwin 
                                   Procter LLP, Washington, D.C., for Amici 
                                   Curiae United States Chamber of Commerce, 
                                   Consumer Mortgage Coalition, Consumer Data 
                                   Industry Association, Independent Community 
                                   Bankers of America, Mortgage Bankers 
                                   Association, National Consumer Reporting 
                                   Association, and Real Estate Providers Council. 
                                                            

CHIN, Circuit Judge: 

             In this case, plaintiﬀs‐appellees the Federal Trade Commission (the 

ʺFTCʺ) and the State of Connecticut (the ʺStateʺ) seek to hold defendant‐appellant 


                                          ‐ 3 ‐ 
LeadClick Media, LLC (ʺLeadClickʺ) liable for its role in the use of deceptive 

websites to market weight loss products.  LeadClick managed a network of 

aﬃliates ‐‐ known as ʺpublishersʺ ‐‐ to advertise on the internet products of its 

merchant client, LeanSpa, LLC and related entities (collectively, ʺLeanSpaʺ).  

Some of these aﬃliates created deceptive websites, falsely claiming that 

independent testing confirmed the eﬃcacy of the products.  The FTC and the 

State brought this action below, asserting claims against LeadClick under 

Section 5 of the Federal Trade Commission Act (the ʺFTC Actʺ), 15 U.S.C. 

§ 45(a)(1), and the Connecticut Unfair Trade Practices Act (ʺCUTPAʺ), C.G.S.A. 

§ 42‐110b(a).  The FTC also filed a claim against defendant‐appellant CoreLogic, 

Inc. (ʺCoreLogicʺ), LeadClickʹs parent company, as a relief defendant.   

             The district court (Hall, C.J.) granted summary judgment in favor of 

the FTC and the State, holding that (1) LeadClick violated the FTC Act and 

CUTPA as a matter of law, and (2) LeadClick was not entitled to immunity under 

Section 230 of the Communications Decency Act (the ʺCDAʺ).  It also ordered 

CoreLogic to disgorge money that it had received from LeadClick.   

             We aﬃrm the district courtʹs grant of summary judgment for the 

FTC and the State with respect to the claims against LeadClick, reverse as to the 




                                        ‐ 4 ‐ 
claim ag
       gainst CorreLogic, an
                           nd remand
                                   d with instrructions to
                                                         o the distriict court to
                                                                                o 

enter ju
       udgment in
                n favor of C
                           CoreLogic.   

                                   BACK
                                      KGROUN
                                           ND

I.    The
      T Facts

             The ffacts are la
                             argely undisputed an
                                                nd may be summarizzed as follo
                                                                             ows.     

      A.
      A      Lead
                dClick

             1.     LeadClicckʹs Busineess Model

             Untill ceasing o
                            operations in 2011, LeeadClick o
                                                           operated an
                                                                     n affiliate‐‐

marketiing networrk to proviide adverttising in in
                                                 nternet com
                                                           mmerce.  L
                                                                    LeadClick 

arrangeed for adveertising forr its merch
                                        hant clientss by conneecting them
                                                                        m to third‐

party pu
       ublishers ‐‐‐ affiliatess ‐‐ who ad
                                         dvertised th
                                                    he merchaantʹs produ
                                                                       ucts.  The 

affiliatees advertiseed produccts in a variety of way
                                                    ys, includiing email m
                                                                         marketing
                                                                                 g, 

banner ads, search
                 h‐engine p
                          placement,, and creatting adverttising web
                                                                   bsites.  

LeadCliick manag
               ged the affiiliate netw
                                     work throug
                                               gh trackin
                                                        ng softwaree, referred to 

as ʺHitP
       Path,ʺ that would ʺtrrack the flo
                                       ow of traffiic from eacch individual affiliatteʹs 

marketiing websitte to the m
                           merchantʹs w
                                      website wh
                                               hile remain
                                                         ning invisible to the 

consum
     mer.ʺ  J. App. at 986 ¶
                           ¶¶ 120‐21.




                                          ‐ 5 ‐ 
             In 2011, LeadClick employed a staff of eight to ten people in its 

ʺeAdvertisingʺ division.  Some of those employees worked as affiliate managers, 

managing relationships with affiliate marketers, while others worked as account 

managers, managing relationships with merchants.  Affiliate managers were 

responsible for scouting and recruiting new affiliates, researching affiliates, and 

matching affiliates with particular merchant offers.  LeadClick would review and 

control which affiliates were selected to provide online advertising for each 

merchantʹs offer.  

             Independent from its eAdvertising affiliate network business, 

LeadClick engaged in ʺmedia buyingʺ by purchasing advertisement space for 

banner advertisements from well‐known websites.  After LeadClick purchased 

media space, it would resell the space, sometimes to affiliate marketers, at a 

markup.  

             2.       LeadClickʹs Relationship with LeanSpa

             In August 2010, an eAdvertising account manager contacted 

LeanSpa to solicit business, suggesting that ʺLeanSpa could be a great fit in the 

eAds network.ʺ  J. App. at 714‐15a.  LeanSpa, an internet retail business, sold 

purported weight‐loss and colon‐cleanse products under various brand names.  




                                        ‐ 6 ‐ 
LeanSpa hired LeadClick to provide online advertising through its affiliate 

network in September 2010. 

                      Pursuant to their contractual arrangement, LeanSpa was to pay 

LeadClick a set amount ‐‐ typically $35 to $45 ‐‐ each time a publisherʹs 

advertisement directed an online consumer to LeanSpaʹs landing page and that 

consumer enrolled in LeanSpaʹs free‐trial program (referred to herein as an 

ʺactionʺ).1  This arrangement was commonly referred to in the affiliate marketing 

industry as a cost per action (ʺCPAʺ) agreement.  LeadClick was responsible for 

paying 80 to 90 percent of the amount it charged LeanSpa per action to the 

publisher under separate CPA agreements with its affiliate marketers.  LeadClick 

would retain the difference as compensation for its role connecting merchants 

with its affiliate network and managing those affiliates.   

                      To keep track of individual actions, LeadClick provided a unique 

link to its affiliate marketers for use in LeanSpa advertisements.  When 

customers clicked on that link, they would unknowingly be routed through the 

                                              
           1 Once customers enrolled in the ʺfree trialʺ offer, LeanSpa would 
deceptively enroll them in automatic credit card billing following the trial period.  This 
practice drew the attention of the FTC, which investigated and filed an action against 
LeanSpa prior to discovering LeadClickʹs involvement. 
            



                                                 ‐ 7 ‐ 
HitPath server to the LeanSpa website.  The HitPath server would record 

information on the customer, including the specific affiliate that directed the 

consumer to LeanSpa.  The data was then used by LeadClick to determine the 

total number of actions for which it could charge LeanSpa and its corresponding 

contractual liability to the individual affiliates responsible for those actions.  

Because both LeadClick and its affiliate marketers profited per action generated, 

they were incentivized to maximize consumer traffic to LeanSpaʹs websites.   

             As the business relationship progressed, LeadClick became 

LeanSpaʹs primary marketing network, and LeanSpa became LeadClickʹs ʺtop 

customer.ʺ  J. App. at 343a; 908a; 1016a.  By 2011, LeanSpa offers represented 

approximately 85 percent of all eAdvertising division sales. 

             In total, LeadClick billed LeanSpa $22 million over the course of 

their contractual agreement.  LeanSpa was chronically behind on its payments to 

LeadClick:  LeanSpa owed LeadClick $6.4 million by March 2011 and 

approximately $10 million by June 2011.  LeanSpa ultimately paid LeadClick 

$11.9 million, approximately half of its outstanding bill. 

             In accordance with industry practice, LeadClick paid its publishers 

before it received payment from LeanSpa.  Despite LeanSpaʹs steep outstanding 




                                          ‐ 8 ‐ 
balance, LeadClick continued to pay its affiliate marketers for advertising 

LeanSpa products online.  In September of 2011, LeadClick terminated its 

business arrangement with LeanSpa.   

             3.    LeadClickʹs Involvement in the Use of Fake News Sites
                   to Market LeanSpa Products
 
             Certain affiliates hired by LeadClick used fake news sites to market 

LeanSpa products.  These fake news sites, which were common in the industry at 

the time, looked like genuine news sites:  they had logos styled to look like news 

sites and included pictures of supposed reporters next to their articles.  The 

articles generally represented that a reporter had performed independent tests 

that demonstrated the efficacy of the weight loss products.  The websites also 

frequently included a ʺconsumer commentʺ section, where purported 

ʺconsumersʺ praised the products.  But there were no consumers commenting ‐‐ 

this content was invented. 

             The vast majority of internet traffic to LeanSpaʹs websites from 

LeadClickʹs affiliate network came from fake news sites.  The FTC investigator 

who reviewed spreadsheets produced by LeadClick, which documented traffic to 

LeanSpaʹs website from LeadClick affiliates, found that all of the 24 identifiable 




                                        ‐ 9 ‐ 
affiliate websites that sent 1,000 or more consumers through LeadClickʹs affiliate 

network were fake news sites. 

             While LeadClick did not itself create fake news sites to advertise 

products, as discussed below, it (1) knew that fake news sites were common in 

the affiliate marketing industry and that some of its affiliates were using fake 

news sites, (2) approved of the use of these sites, and, (3) on occasion, provided 

affiliates with content to use on their fake news pages. 

                  i.      LeadClickʹs Knowledge of Fake News Sites

             First, LeadClick knew that fake news sites were commonplace in the 

industry.  For example, one eAdvertising division employee noted that in the 

summer of 2010, fake news sites were ʺfairly common,ʺ J. App. at 158‐59a, while 

another testified in his deposition that during his time at LeadClick, ʺeveryone 

was using ʹem,ʺ id. at 235a.  In conversations amongst themselves and with 

affiliates and merchants, LeadClick employees occasionally discussed fake article 

pages, fake news pages, and news style pages. 

             Second, LeadClick knew of its own affiliatesʹ use of fake news sites 

to promote LeanSpaʹs products.  For the LeanSpa account, a LeadClick employee 

created an affiliate ʺscouting reportʺ which consisted exclusively of fake news 

site names like Health8News.net, News‐Health6.com, ConsumerNews24.com, 


                                       ‐ 10 ‐ 
BreakingNewsat6.com, and News6Access.com.  One account manager testified 

that he saw fake news sites from LeadClick affiliates that contained information 

that was ʺnot truthful or accurate,ʺ including websites advertising LeanSpa 

products.  J. App. at 387a, 389a.  LeadClick employees also discussed the content 

of their affiliatesʹ fake news sites, such as ʺstep 1 and step 2,ʺ  a typical fake news 

site product pairing system, demonstrating that their awareness extended 

beyond general knowledge.  See J. App. at 800a. 

                  ii.      LeadClickʹs Approval of Affiliatesʹ Fake News Sites

             LeadClick employees also affirmatively approved of the use of fake 

news sites:  One LeadClick employee told an affiliate interested in marketing 

LeanSpa offers that ʺNews Style landers are totally fineʺ followed by two 

punctuation marks commonly united to represent a smiley face.  J. App. at 761a.  

Another employee told a potential new client that ʺ[a]ll of our traffic would be 

through display on fake article pages.ʺ  Id. at 750a (emphasis added).  LeadClickʹs 

standard contract with affiliate marketers required affiliate marketers to submit 

their proposed marketing pages to LeadClick for approval before they were 

used. 




                                         ‐ 11 ‐ 
                 iii.     LeadClick Requested Edits to the Content of Fake News
                          Sites

             Finally, on occasion, LeadClick employees requested content edits to 

some of its affiliates using fake news sites.  When LeanSpa informed LeadClick 

of certain requirements for its advertisements, LeadClick provided these 

requirements to affiliates and would review proposed advertisements for 

compliance with LeanSpaʹs requirements.  For example, when LeanSpa noticed 

that some of the affiliate marketers were pairing a LeanSpa ʺstep 1ʺ product with 

another merchantʹs ʺstep 2ʺ on fake news sites, it informed LeadClick of a new 

LeanSpa product that should be used for ʺstep 2ʺ and LeadClick ordered its 

affiliates to implement that change in their fake news websites.  J. App. at 800‐

801a.   

             In one instance, after hearing of a state action against another 

network for false advertising, a LeadClick employee reached out to an affiliate to 

ʺmake sure all [his] pages [were] set up good[,] like no crazy [misleading] info.ʺ  

J. App. at 231a.  The affiliate responded that he was removing references to his 

page being a ʺnews siteʺ and thinking of ʺremoving the reporter picsʺ from the 

site to be safe.  Id. at 230‐31a.  The LeadClick employee advised him not to stop 

using the fake reporterʹs picture, but to ʺjust add [the term] advertorial.ʺ  J. App. 



                                        ‐ 12 ‐ 
at 231‐32a.  In a later online conversation, the LeadClick employee advised the 

affiliate to delete references to acai berry on his fake news site and instead use 

words like ʺspecial [ingredient], formula, secret, bla, bla, blaʺ because ʺwe 

noticed a huge increase in [actions] with stuff that doesnʹt [s]ay acai.ʺ  J. App. at 

1015a.   

             Another employee sent an affiliate a list of ingredient information 

about a LeanSpa product, referring to it as ʺgood content that we can use for the 

pageʺ and stating ʺif we get this inserted correctly and make the page look good 

we can blow this up.ʺ  J. App. at 778a.  Providing feedback on another affiliateʹs 

page, that same employee stated that the site ʺlooks good except you CANT say 

anything about a free trial.. [sic] I need that removed,ʺ id. 787a, and noted that 

ʺ[i]t is much more realistic if you say that someone lost 10‐12 lbs in 4 weeks 

rather than saying anything more than that,ʺ id. at 788a.         

             4.     LeadClickʹs Media Buying on Behalf of Aﬃliates With Fake
                    News Sites
              
             In addition to providing LeanSpa access to its affiliate network, 

LeadClick occasionally purchased advertising space on genuine news sites for 

banner advertisements that would link to the fake news sites promoting 

LeanSpaʹs products as part of its ʺmedia buyingʺ business.  When soliciting 



                                         ‐ 13 ‐ 
LeanSp
     paʹs businesss, a LeadC
                           Click accou
                                     unt manag
                                             ger referred to the m
                                                                 media buyin
                                                                           ng 

as a way to ʺgenerat[e] quallity traffic in very luccrative plaacements.ʺ  J. App. att 

714a.  L         occasionally identifieed fake neews sites ass destination pages ffor 
       LeadClick o

the ban
      nner adverttisements w
                           when nego
                                   otiating wiith media sellers by emailing tthe 

media sseller a com
                  mpressed v
                           version of an affiliateeʹs page orr providing the web 

addresss for the deestination page. 

           B.
           B          CoreL
                          Logic

                      In 20
                          005, CoreLo
                                    ogicʹs pred
                                              decessor, F
                                                        First American Corpo
                                                                           oration, 

togetheer with ano
                 other publiic company, First Ad
                                               dvantage C
                                                        Corporatio
                                                                 on (ʺFirst 

Advanttageʺ), acqu
                 uired a ma
                          ajority inteerest in LeaadClick.2  IIn 2009, Co
                                                                        oreLogic aand 

First Ad
       dvantage a
                acquired th
                          he remainiing interesst in LeadC
                                                         Click.  Lateer that yearr, 

CoreLo
     ogic purcha
               ased First A
                          Advantagee, and chan
                                             nged its naame to Co
                                                                oreLogic U.S., 

Inc. (ʺCLUSIʺ).  A
                 After the accquisition, CoreLogicc wholly o
                                                           owned CLU
                                                                   USI directlly, 

      directly ow
and ind         wned LeadC
                         Click throu
                                   ugh CLUSSI. 

                      In 20
                          010, CoreLo
                                    ogic reorga
                                              anized its corporate structure, and 

LeadCliick becamee a direct ssubsidiary
                                      y of CoreLo
                                                ogic, and aa sister com
                                                                      mpany to 


                                              
           2 First A
                   American C
                            Corporation
                                      n reincorpo
                                                orated and changed itss name to 
      gic in 2010. 
CoreLog



                                                 ‐ 14 ‐ 
CLUSI.  During the restructuring, CoreLogic transitioned LeadClick and six of its 

sister subsidiaries into a ʺshared services systemʺ to streamline and enhance back 

office functions across the subsidiaries.  Pl. FTCʹs Local Rule 56(a)(2) Statement in 

Response to CoreLogic, Inc.ʹs Local Rule 56(a)(1) Statement (ʺFTC 56(a)(2) 

Statementʺ) at ¶ 4, Federal Trade Commission v. LeanSpa, LLC, No. 3:11‐cv‐01715‐

JCH, ECF No. 309.   

             Shared services programs allow related entities to consolidate some 

or all of their back‐office functions, such as accounting, legal and compliance, 

human resources, and information technology, into a single office.  

Concentrating these functions allows the companies to operate more efficiently 

and reduce their administrative expenses.  These programs are common in 

business today ‐‐ Amici Curiae estimate that ʺmore than eighty percent of Fortune 

500 companies have implemented some form of shared services in their domestic 

operations.ʺ  Amici Br. at 5. 

             As part of CoreLogicʹs shared services system, CoreLogicʹs back 

office began to handle accounts payable for LeadClick and its sister subsidiaries 

in January 2011.  The accounts receivable process was transitioned several 

months later, beginning in July 2011.  After January of 2011, when LeadClick 




                                        ‐ 15 ‐ 
accrued a payable expense, CoreLogic would make the payment directly on its 

behalf, and track the payment as an advance to LeadClick.  Both LeadClick and 

CoreLogic intended that LeadClick would later reimburse CoreLogic for those 

advances from its incoming revenue once CoreLogic transitioned LeadClickʹs 

accounts receivables process to the shared services program.  Pursuant to this 

agreement, CoreLogic advanced approximately $13 million to pay LeadClickʹs 

expenses from January through August of 2011, and recorded these expenses as 

an intercompany liability.  ʺ[T]here was no agreed upon repayment schedule or 

repayment deadline, no security for those advances, no written loan agreement, 

and no interest due in connection with the funds CoreLogic provided LeadClick 

in 2011.ʺ  J. App. at 38a. 

              Once LeadClickʹs accounts receivable system transitioned to 

CoreLogic as part of the shared services agreement, CoreLogic began to recoup 

its prior advances by executing daily sweeps of the revenues received by 

LeadClick:  Incoming funds deposited into LeadClickʹs account were 

automatically swept first into an account held by CLUSI, and then directed into 

an account held by CoreLogic.  Through these sweeps, LeadClick repaid a total 

of $8.2 million of its advance balance to CoreLogic.  Half of this amount was 




                                       ‐ 16 ‐ 
repaid in a single cash transfer on August 30, 2011 (the ʺAugust 30 Transferʺ), 

when LeadClick, in transitioning its accounts receivable, withdrew $4.1 million 

in customer receipts from a bank account, and deposited them into a shared 

service account, which was then automatically swept to CLUSI and then 

CoreLogic.  This was LeadClickʹs final repayment:  When it ceased operations in 

September of 2011, it still owed CoreLogic approximately $8 million, and owed 

its sister subsidiary CLUSI approximately $8 million under an old promissory 

note.3  

II.        The Proceedings Below

                      On November 7, 2011, the FTC and the State filed a complaint in this 

action against LeanSpa, NutraSlim, LLC, NutraSlim U.K., Ltd., and Boris 

Mizhen, LeanSpaʹs owner, for unfair trade practices.  The FTC and the State 

learned of LeadClickʹs involvement in LeanSpaʹs business during discovery, and 

amended their complaint on July 26, 2012 to include LeadClick and its former 

officer, Richard Chiang, as defendants and Angelina Strano, Mizhenʹs wife, as a 

relief defendant.  The complaint was subsequently amended on August 28, 2013 

                                              
           3 CLUSIʹs predecessor entered into a loan agreement and promissory note 
with LeadClick in 2008, before LeadClick became its wholly‐owned subsidiary.  That 
note remained partially outstanding at the time LeadClick ceased operations. 



                                                 ‐ 17 ‐ 
by the FTC to add CoreLogic as a relief defendant.  The State did not join the FTC 

in asserting a claim against CoreLogic.  All claims except for those against 

LeadClick and CoreLogic were resolved in stipulated orders before the district 

court. 

             LeadClick and Chiang moved to dismiss, claiming immunity under 

Section 230 of the CDA.  The district court denied the motion on January 29, 

2013, concluding that LeadClick had not established immunity.  On May 5, 2014, 

plaintiffs moved for summary judgment against LeadClick and CoreLogic.  On 

the same day, LeadClick and CoreLogic separately moved for summary 

judgment. 

             On March 5, 2015, the district court granted plaintiffsʹ motion and 

denied defendantsʹ motions.  As part of that decision, the district court required 

LeadClick to disgorge all proceeds that it received from LeanSpa as payment for 

affiliate marketing and required CoreLogic to disgorge $4.1 million, which was 

the amount that LeadClick transferred to CoreLogic in August 2011.  The district 

court entered final judgment in favor of plaintiffs on March 6, 2015.  LeadClick 

and CoreLogic filed timely notices of appeal. 




                                       ‐ 18 ‐ 
                                       SCUSSION
                                     DIS      N

             Defen
                 ndants raise three issues on ap           LeadClickʹs liability 
                                               ppeal:  (1) L

      Section 5 of the FTC A
under S                    Act and CU
                                    UTPA, (2) LeadClick
                                                      kʹs purportted immun
                                                                         nity 

under S
      Section 230
                0 of the CD
                          DA, and (3)) CoreLogiicʹs liabilitty as a relieef defendaant. 

             We reeview de n                                            udgment, ʺto 
                           novo a distrrict courtʹss grant of ssummary ju

determiine whetheer the distrrict court p
                                        properly co
                                                  oncluded that there was no 

genuinee dispute a
                 as to any m
                           material facct, such thaat the mov
                                                            ving party was entitlled 

to judgm         matter of llaw.ʺ  Myerrs v. Pattersson, 819 F.3d 625, 632 (2d Cir. 
       ment as a m

2016).  W
        We addresss the claim
                            ms against LeadClick
                                               k and CoreeLogic separately bellow.   

I.    LeadClickʹs
      L         s Liability
                          y

      A.
      A      FTC Act
                 A Liabillity

             1.     Applicab
                           ble Law

             Sectio
                  on 5 of thee FTC Act ʺempowerr[s] and dirrect[s]ʺ thee FTC to 

      nt persons,, partnersh
ʺpreven                    hips, or corrporationss . . . from u
                                                              using . . . u
                                                                          unfair or 

deceptiv
       ve acts or practices iin or affectting comm
                                                 merce,ʺ and
                                                           d declares u
                                                                      unlawful 

ʺunfair or deceptiive acts or practices iin or affectting comm
                                                             merce.ʺ  15 U.S.C. § 




                                          ‐ 19 ‐ 
45(a)(1) and (a)(2).4  The FTC Act is drafted broadly to include not only 

traditional anti‐trust violations but also ʺpractices that the Commission 

determines are against public policy for other reasons.ʺ  FTC v. Indiana Fedʹn of 

Dentists, 476 U.S. 447, 454 (1986).  ʺIt is important to note the generality of [this] 

standard[] of illegality; the proscriptions in [Section] 5 are flexible, ʹto be defined 

with particularity by the myriad of cases from the field of business.ʹʺ  FTC v. 

Colgate‐Palmolive Co., 380 U.S. 374, 384‐85 (1965) (quoting FTC v. Motion Picture 

Advert. Serv. Co., 344 U.S. 392, 394 (1953)).   

                      The FTC and the State allege that LeadClick is liable under Section 5 

because it engaged in a deceptive act or practice.5  ʺTo prove a deceptive act or 

practice under § 5(a)(1), the FTC must show three elements:  ʹ[1] a representation, 
                                              
           4  CUTPA provides that ʺ[n]o person shall engage in unfair methods of 
competition and unfair or deceptive acts or practice in the conduct of any trade or 
commerce.ʺ  C.G.S.A. § 42‐110b(a).  The statute is interpreted consistently with the 
federal statute.  Id. 42‐110b(b) (ʺIt is the intent of the legislature that in construing 
subsection (a) of this section, the commissioner and the courts of this state shall be 
guided by interpretations given by the Federal Trade Commission and the federal 
courts to Section 5(a)(1) of the [FTC] Act.ʺ); 42‐110(c) (noting that regulations may be 
established provided ʺ[s]uch regulations shall not be inconsistent with the rules, 
regulations and decisions of the federal trade commission [sic] and the federal courts in 
interpreting the provisions of the [FTC] Act.ʺ).  Accordingly, although we discuss only 
the alleged violation of the FTC Act below, the analysis applies with equal force to the 
alleged CUTPA violation. 
        The FTC and State of Connecticut do not assert that that LeadClick engaged in 
           5

an unfair trade practice.  



                                                 ‐ 20 ‐ 
omission, or practice, that [2] is likely to mislead consumers acting reasonably 

under the circumstances, and [3], the representation, omission, or practice is 

material.ʺ  FTC v. Verity Intʹl, Ltd., 443 F.3d 48, 63 (2d Cir. 2006) (quoting In re 

Cliffdale Assocs., Inc., 103 F.T.C. 110, 165 (1984)).  ʺThe deception need not be 

made with intent to deceive; it is enough that the representations or practices 

were likely to mislead consumers acting reasonably.ʺ  Id.  The deceptive acts or 

practices must be ʺlikely to cause substantial injury to consumers which is not 

reasonably avoidable by consumers themselves and not outweighed by 

countervailing benefits to consumers or to competition.ʺ  15 U.S.C. § 45(n).   

             LeadClick argues that a defendant may be held liable under Section 

5(a) for deceptive acts or practices only when a defendant creates the deceptive 

content or when that content is attributable to the defendant.  According to 

LeadClick, because it did not create the deceptive content appearing on the false 

news sites, nor was that content attributable to it, it cannot be held liable under 

the FTC Act.  As discussed below, we disagree that the FTC Act requires that a 

defendant create deceptive content to be liable.  Instead, we hold that under the 

FTC Act, a defendant may be held liable for engaging in deceptive practices or 




                                          ‐ 21 ‐ 
acts if, with knowledge of the deception, it either directly participates in a 

deceptive scheme or has the authority to control the deceptive content at issue.      

             Both the Ninth and Eleventh Circuits have recognized that a 

defendant may be liable for deceptive content even if it was not solely 

responsible for a deceptive scheme.  In FTC v. Neovi, Inc., the Ninth Circuit held a 

check processing company liable under the FTC Act for creating and delivering 

fraudulent checks drawn by its customers without proper verification, where the 

company had ʺreason to believe that a vast number of checks were being drawn 

on unauthorized accounts.ʺ  604 F.3d 1150, 1157 (9th Cir. 2010).  The defendant 

argued that it could not be held liable, because its users, and not the defendant 

itself, created the deceptive checks.  Id. at 1155.  The Ninth Circuit rejected this 

argument, noting that ʺa single violation of the [FTC] Act may have more than 

one perpetrator,ʺ id., and ʺbusinesses can cause direct consumer harm as 

contemplated by the FTC Act in a variety of ways,ʺ id. at 1156.  The check 

processing company, through its own actions, ʺengaged in a practice that 

facilitated and provided substantial assistance to a multitude of deceptive 

schemes.ʺ  Id. at 1157.  The Court recognized that ʺthe creation and distribution of 

most any good is subject to a host of sequential stepsʺ and that while ʺ[s]ome of 




                                         ‐ 22 ‐ 
those steps involve the contribution of independent causal agents, . . . those 

contributions do not magically erase the role of the aggregator and distributer of 

the goods.ʺ  Id. at 1155.  Rather, because the check processing company ʺengaged 

in behavior that was, itself, injurious to consumers,ʺ it was liable under the FTC 

Act.  Id. at 1157   

              Similarly, in FTC v. IAB Marketing Associates, LP, the Eleventh Circuit 

considered the likelihood that the FTC would succeed in an action against a 

company selling trade association memberships.  746 F.3d 1228 (11th Cir. 2014).  

The company hired third‐party telemarketers who misrepresented that the 

memberships were ʺfunctionally equivalent to major medical insurance.ʺ  Id. at 

1231.  The Court found ʺno meritʺ in the argument that the company could not be 

held liable for misrepresentations ʺmade by various independent contractors it 

engaged to sell its products.ʺ  Id. at 1232‐33.   

              The defendants argued that they could not be held liable for the 

misrepresentations made by the third‐party telemarketers without ʺdirect 

participation in, knowledge of, and the ability to control the telemarketersʹ 

behavior.ʺ  Id. at 1233.  This test had previously been applied by the Eleventh and 

Seventh Circuits to determine when an individual employee may be held liable 




                                          ‐ 23 ‐ 
for the conduct of a corporation.  See FTC v. Gem Merch. Corp., 87 F.3d 466, 467‐68, 

470 (11th Cir. 1996) (holding an individual liable under the FTC Act where ʺhe 

was aware that salespeople made material representations to consumers to 

induce sales, and he was in a position to control the salespeopleʹs behaviorʺ); FTC 

v. Amy Travel Serv., Inc., 875 F.2d 564, 573 (7th Cir. 1989) (holding individuals 

liable under the FTC Act for deceptive practices of a corporation where those 

individuals had knowledge of the deceptive practices and participated directly in 

those practices or had authority to control them).   

             Without deciding whether the standard for imposing liability was as 

ʺdemandingʺ as to require both direct participation and authority to control, the 

IAB Marketing Associates court determined that the company would be liable even 

under the knowledge, participation, and control test, because it directly 

participated in the scheme with knowledge and had the ability to control the 

telemarketers it employed to sell its trade association memberships.  IAB Mktg. 

Associates, 746 F.3d at 1233.  While there was no evidence in the record that the 

defendants instructed the telemarketers to make material misrepresentations, the 

defendants hired the third party telemarketers to sell its products with 

knowledge that the telemarketers were making the misrepresentation.  Id.  The 




                                        ‐ 24 ‐ 
defendants also had authority over those telemarketers, and could have, but did 

not, require them to cease making the misrepresentations.  Id.   

             We agree that a deceptive scheme violating the FTC Act may have 

more than one perpetrator.  We adopt the test applied by the Eleventh Circuit in 

the context of an individualʹs liability for corporate deception to determine 

LeadClickʹs Section 5 liability under the FTC Act:  A defendant may be held 

liable for deceptive practices that cause consumer harm if, with knowledge of the 

deceptive nature of the scheme, he either ʺparticipate[s] directly in the practices 

or acts or ha[s] authority to control them.ʺ  Amy Travel Serv., 875 F.2d at 573.  A 

defendant directly participates in deception when it engages in deceptive acts or 

practices that are injurious to customers with at least some knowledge of the 

deception.  15 U.S.C. § 45(a) and (n).  Similarly, a defendant who knows of 

anotherʹs deceptive practices and has the authority to control those deceptive 

acts or practices, but allows the deception to proceed, may be held liable for 

engaging in a deceptive practice injurious to consumers.  This is consistent with 

the FTCʹs longstanding policy that an omission in certain circumstances may 

constitute a deceptive or unfair practice.  See Letter from Federal Trade 

Commission to Hon. John D. Dingell, Chairman of the Committee on Energy and 




                                        ‐ 25 ‐ 
Commerce (October 14, 1983), appended to Cliffdale Assocs., 103 F.T.C. at 182 

(ʺThe Commission will find an act or practice deceptive if there is a 

misrepresentation, omission, or other practice, that misleads the consumer acting 

reasonably in the circumstances, to the consumerʹs detriment.ʺ); In the Matter of 

Intʹl Harvester Co., 104 F.T.C. 949 (1984) (finding defendantʹs failure to warn 

consumers of a material risk of harm created by its product would be an unfair 

trade practice under Section 5).   

             LeadClick argues that applying a test that imposes liability based on 

direct participation in or authority to control deceptive practices conflates 

principal liability with aiding and abetting liability, which is foreclosed under 

the FTC Act.  We reject this argument.   

             We have not previously considered whether a defendant may be 

held liable under the FTC Act for aiding and abetting anotherʹs deceptive acts or 

practices.  As LeadClick notes, the FTC Act does not expressly provide for aiding 

and abetting liability.  Cf. Central Bank of Denver, N.A. v. First Interstate Bank of 

Denver, N.A., 511 U.S. 164, 177 (1994) (noting that in securities fraud context that 

if ʺCongress intended to impose aiding and abetting liability . . . it would have 

used the words ʹaidʹ and ʹabetʹ in the statutory textʺ); Wright v. Ernst & Young 




                                          ‐ 26 ‐ 
LLP, 152 F.3d 169, 175 (2d Cir. 1998) (noting where Section 10(b) liability is based 

on making material false representations, ʺ[a]nything short of such conduct is 

merely aiding and abetting, and no matter how substantial that aid may be, it is 

not enough to trigger liabilityʺ).  We need not decide this issue, however, because 

we conclude that a defendant acting with knowledge of deception who either 

directly participates in that deception or has the authority to control the 

deceptive practice of another, but allows the deception to proceed, engages, 

through its own actions, in a deceptive act or practice that causes harm to 

consumers.  As the Ninth Circuit noted in Neovi, Inc.: 

      To be clear, none of this is to say that [defendant] is liable under a 
      theory of aiding and abetting.  [Defendant] engaged in behavior that 
      was, itself, injurious to consumers.  [Defendantʹs] business practices 
      might have served to assist others in illicit or deceptive schemes, but 
      the liability under the FTC Act that attached to [defendant] is not 
      mediated by the actions of those third parties.  [Defendant] caused 
      harm through its own deeds ‐‐ in this case creating and delivering 
      unverified checks ‐‐ and thus § 5 of the FTC Act easily extends to its 
      conduct. 

Neovi, Inc., 604 F.3d at 1157.  A defendant may be held liable for its own acts of 

deception under the FTC Act, whether by directly participating in deception or 

by allowing deceptive acts or practices to occur that are within its control.  This 

direct liability is distinguishable from liability for merely aiding and abetting the 

deceptive conduct of another.   


                                        ‐ 27 ‐ 
             2.    Application

             LeadClick does not dispute on appeal that its affiliates engaged in 

false and deceptive advertising practices.  Instead, it argues that even assuming 

these statements were deceptive, such deception ʺsupport[s] only imposition of 

liability against the publishers who created and made the deceptive statements ‐‐ 

not against a wholly separate entity[, LeadClick,] that the FTC concedes did not 

make the challenged statements.ʺ  LeadClick Br. at 33.  As discussed below, we 

reject this argument and hold that LeadClick is directly liable for its own 

deceptive conduct in the eAdvertising scheme.  LeadClick knew that deceptive 

false news sites were prevalent in its affiliate marketing network, directly 

participated in the deception, and had the authority to control the deceptive 

content of these fake news sites, but allowed the deceptive content to be used in 

LeanSpa advertisements on its network.  Accordingly, LeadClick is liable under 

Section 5 of the FTC Act for engaging in deceptive acts or practices.   

                  i.   LeadClick Knew of the Deception

             LeadClick knew that (1) the use of false news pages was prevalent in 

affiliate marketing, and (2) its own affiliate marketers were using fake news sites 

to market LeanSpaʹs products:  




                                        ‐ 28 ‐ 
     An eAdvertising division employee noted that in the summer of 2010, fake 

       news sites were ʺfairly common,ʺ J. App. at 158a‐59a; 

     Another employee testified in his deposition that during his time at 

       LeadClick, ʺeveryone was using ʹem,ʺ id. at 235; 

     LeadClick employees occasionally discussed fake article pages, fake news 

       pages, and news style pages among themselves and with affiliates and 

       merchant clients; 

     A LeadClick employee testified that he saw ʺmanyʺ false news sites from 

       LeadClick affiliates that contained false information, J. App. at 387a, 389a; 

       and  

     LeadClick was even familiar with the specific content of these sites, and 

       employees occasionally referred to ʺstep 1 and step 2ʺ pairing typical of 

       fake news sites, see J. App. at 157a, 746a, 800a.   

                   ii.      Direct Participation in the Deceptive Practices

               In addition to this knowledge, LeadClick participated in the 

deceptive scheme through the following acts:  

     A LeadClick employee ʺscoutedʺ fake news websites to recruit potential 

       affiliates for the LeanSpa account;  




                                          ‐ 29 ‐ 
     LeadClick employees required alterations to the content of its affiliatesʹ 

       fake news pages by instructing them to revise their pages to comply with 

       explicit directives from LeanSpa; 

     A LeadClick employee instructed an affiliate to check that his fake news 

       site was not ʺcrazy [misleading]ʺ and advising him not to remove the 

       reporter photograph, but to ʺjust add advertorial,ʺ  J. App. at 230a‐31a;   

     LeadClick employees advised affiliates on the content to include in their 

       pages to increase consumer traffic, see J. App. at  788a (telling an affiliate 

       ʺ[i]t is much more realistic if you say that someone lost 10‐12 lbs[.] in 4 

       weeks rather than saying anything more than thatʺ); and 

     LeadClick purchased banner advertisement space on genuine news sites to 

       resell that space to affiliates running fake news pages to ʺgenerat[e] quality 

       traffic in very lucrative placements.ʺ  J. App. at 714a. 

             Considered together, this conduct clearly demonstrates LeadClickʹs 

direct participation in the deceptive advertising scheme.  LeadClickʹs own 

actions ‐‐ recruiting and paying affiliates who used fake news sites for generating 

traffic, managing those affiliates, suggesting substantive edits to fake news 




                                         ‐ 30 ‐ 
pages, and purchasing banner space for fake news sites on legitimate news 

sources ‐‐ caused significant harm to consumers.    

                 iii.       LeadClickʹs Authority to Control the Deceptive
                            Practices or Acts

              LeadClick was paid by LeanSpa to recruit and manage a network of 

affiliates who would advertise LeanSpaʹs products.  As established above, 

LeadClick knew that some of its affiliates were using fake news sites to advertise 

LeanSpa products.  As the manager and orchestrator of the affiliate marketing 

scheme, LeadClick had the authority to control the deceptive practices of 

affiliates that joined its network:   

     LeadClick had the ultimate authority to review and approve or disapprove 

       of an affiliate using a fake news site; 

     LeadClick permitted affiliates using fake news sites to join its network and 

       refer customers to LeanSpa, and it paid its affiliates with fake news sites 

       for generating actions; and 

     LeadClick employees affirmatively approved the use of fake news sites by 

       telling a potential affiliate that ʺNews Style landers are totally fine,ʺ  

       J. App. at 761a, and explaining to a potential merchant client that ʺ[a]ll of 




                                          ‐ 31 ‐ 
      [its] traffic would be through display on fake article pages,ʺ  Id. at 750a 

      (emphasis added); 

As the manager of the affiliate network, LeadClick had a responsibility to ensure 

that the advertisements produced by its affiliate network were not deceptive or 

misleading.  By failing to do so and allowing the use of fake news sites on its 

network, despite its knowledge of the deception, LeadClick engaged in a 

deceptive practice for which it may be held directly liable under the FTC Act.    

             As discussed above, LeadClick is not liable here merely because it 

aided and abetted its affiliatesʹ deception.  Rather, its liability arises from its own 

deceptive practices:  directly participating in the deceptive scheme by recruiting, 

managing, and paying a network of affiliates to generate consumer traffic 

through the use of deceptive advertising and allowing the use of deceptive 

advertising where it had the authority to control the affiliates participating in its 

network.  See Neovi, 604 F.3d at 1157 n.5 (rejecting similar argument and noting 

that defendantʹs ʺactions caused consumer harm; it did not merely aid or abet 

others who caused consumer harmʺ).   

             Moreover, LeadClick is directly liable regardless of whether it 

intended to deceive consumers ‐‐ it is enough that it orchestrated a scheme that 




                                         ‐ 32 ‐ 
was likeely to misllead reason
                             nable conssumers.  Seee Verity In
                                                             ntʹl, Ltd., 4443 F.3d at 663.  

And thee scheme d
                did just tha
                           at:  the ma
                                     ajority of trraffic from
                                                            m LeadClick
                                                                      kʹs affiliatee 

network
      k came fro                    generating enough trraffic to billl LeanSpaa for 
               om fake neews sites, g

approxiimately $2
                22 million a
                           and earn L
                                    LeanSpa reecognition as LeadCllickʹs ʺtop 

customer.ʺ  J. App
                 p. at 343a, 908a, 1016
                                      6a.   

                      Acco
                         ordingly, th
                                    he district court did n
                                                          not err in cconcluding that 

LeadCliick is direcctly liable u
                               under Secttion 5 of th
                                                    he FTC Act and CUT
                                                                     TPA.   

           B.
           B          Immu
                         unity undeer the CDA
                                            A

                      Lead
                         dClick argu
                                   ues that, ev
                                              ven if it wo
                                                         ould otherrwise be liaable underr 

Section 5 of the FT
                  TC Act and
                           d CUTPA for its parrticipation in the deceptive 

                           mune undeer Section 2230 of the CDA.  Wee conclude, 
marketiing scheme, it is imm

howeveer, that thee district co
                              ourt correcctly held th
                                                    hat LeadCllick was no
                                                                        ot entitled
                                                                                  d to 

Section 230 immu
               unity.    

                      1.         Applicab
                                        ble Law

                         n it was in
                      When         ntroduced, the primaary purposse of the CD
                                                                            DA was to
                                                                                    o 

protect children frrom sexua                                   Section 230, enacted  
                           ally expliciit internet ccontent.6  S

                                              
           6    In hiss statement introducin
                                           ng the propo
                                                      osed legislaation, Senattor Exon 
proclaim
       med ʺ[T]he iinformation   n superhighhway shoulld not beco
                                                                ome a red liight districtt. 
This legiislation willl keep that from happpening and  extend the standards of decency  y 
 

                                                  ‐ 33 ‐ 
through an amendment to the CDA, had a different objective:  ʺ[T]o preserve the 

vibrant and competitive free market that presently exists for the Internet and 

other interactive computer services, unfettered by Federal or State regulation.ʺ  

47 U.S.C. § 230(b)(2); see also Zeran v. America Online, Inc., 129 F.3d 327, 330 (4th 

Cir. 1997) (ʺCongress recognized the threat that tort‐based lawsuits pose to 

freedom of speech in the new and burgeoning Internet medium.ʺ).   

                      The amendment assuaged Congressional concern regarding the 

outcome of two inconsistent judicial decisions applying traditional defamation 

law to internet providers. 141 Cong. Rec. H8469‐70 (daily ed. Aug. 4, 1995 

(statement of Rep. Cox).  The first held that an interactive computer service 

provider could not be liable for a third partyʹs defamatory statement, Cubby, Inc. 

v. CompuServe, Inc., 776 F. Supp. 135, 141 (S.D.N.Y. 1991), but the second imposed 

liability where a service provider filtered its content in an effort to block obscene 

material,  Stratton Oakmont, Inc. v. Prodigy Servs. Co., No. 31063/94, 1995 WL 

323710, at *4 (N.Y. Sup. Ct. May 24, 1995).  The amendment was intended to 

overrule Stratton and provide immunity for ʺinteractive computer service[s]ʺ that 


                                                                                                                                                  
which have protected telephone users to new telecommunications devices.ʺ  141 Cong. 
Rec. S1953 (daily ed. Feb. 1, 1995) (statement of Sen. Exon). 



                                                                    ‐ 34 ‐ 
make ʺgood faithʺ efforts to block and screen offensive content.  47 U.S.C. 

§ 230(c). 

              To accomplish that goal, Section 230 provides that ʺ[n]o provider or 

user of an interactive computer service shall be treated as the publisher or 

speaker of any information provided by another information content provider.ʺ  

47 U.S.C. § 230(c)(1).   

              We have had limited opportunity to interpret Section 230.  Other 

circuits, however, have recognized that Section 230 immunity is broad.  See, e.g., 

Jones v. Dirty World Entmʹt Recordings LLC, 755 F.3d 398, 406‐07 (6th Cir. 2014) 

(ʺclose cases . . . must be resolved in favor of immunityʺ (quoting Fair Hous. 

Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1174 (9th Cir. 

2008) (en banc))); Almeida v. Amazon.com, 456 F.3d 1316, 1321 (11th Cir. 2006) 

(ʺThe majority of federal circuits have interpreted the CDA to establish broad 

federal immunity to any cause of action that would make service providers liable 

for information originating with a third‐party user of the service.ʺ (internal 

quotation marks omitted)); id. at n.3 (collecting cases).  In applying the statute, 

courts have ʺbroken [it] down into three component parts,ʺ finding that ʺ[i]t 

shields conduct if the defendant (1) ʹis a provider or user of an interactive 




                                        ‐ 35 ‐ 
computer service, (2) the claim is based on information provided by another 

information content provider and (3) the claim would treat [the defendant] as the 

publisher or speaker of that information.ʹʺ  Jane Doe No. 1 v. Backpage.com, LLC, 

817 F.3d 12, 19 (1st Cir. 2016) (quoting Universal Commcʹn Sys., Inc. v. Lycos, Inc., 

478 F.3d 413, 418 (1st Cir. 2007)); see also Jones, 755 F.3d at 409; Zeran, 129 F.3d at 

330.   

              On appeal, LeadClick argues that it is immune under Section 230 

because it meets these elements.  We discuss each, in turn.     

                   i.   Provider of an Interactive Computer Service

              ʺThe term ʹinteractive computer serviceʹ means any information 

service, system, or access software provider that provides or enables computer 

access by multiple users to a computer server, including specifically a service or 

system that provides access to the Internet and such systems operated or services 

offered by libraries or educational institutions.ʺ  47 U.S.C. § 230(f)(2).   

              Courts typically have held that internet service providers, website 

exchange systems, online message boards, and search engines fall within this 

definition.  See, e.g., Zango, Inc. v. Kaspersky Lab, Inc., 568 F.3d 1169, 1175 (9th Cir. 

2009) (concluding that malware provider who blocked plaintiffʹs software as 

ʺpotentially maliciousʺ was interactive computer service provider because it 


                                          ‐ 36 ‐ 
provided service to consumers by screening for malicious content); Chicago 

Lawyersʹ Comm. for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 671 

(7th Cir. 2008), as amended (May 2, 2008) (applying definition to Craigslist, a 

classified advertisements website); Universal Commcʹns Sys. v. Lycos, Inc., 478 F.3d 

413, 419 (1st Cir. 2007) (applying definition to internet message board operator); 

Zeran, 129 F.3d at 329 (ʺAOL is just such an interactive computer service.ʺ); 

Murawski v. Pataki, 514 F. Supp. 2d 577, 591 (S.D.N.Y. 2007) (concluding Ask.com 

is an interactive service provider because it is a search engine).               

                  ii.     Information Content Provider

             As noted above, the statute requires that the claim be based on 

content provided by another information content provider.  This grant of 

immunity applies only if the interactive service provider is not also an 

ʺinformation content providerʺ of the content which gives rise to the underlying 

claim.   ʺInformation content providerʺ is defined to include ʺany person or entity 

that is responsible, in whole or in part, for the creation or development of 

information provided through the Internet or any other interactive computer 

service.ʺ  47 U.S.C. § 230(f)(3).  This definition ʺcover[s] even those who are 

responsible for the development of content only in part.ʺ  FTC v. Accusearch Inc., 

570 F.3d 1187, 1197 (10th Cir. 2009) (quoting Universal Commcʹn Sys., Inc. v. Lycos, 


                                         ‐ 37 ‐ 
Inc., 478 F.3d 413, 419 (1st Cir. 2007)).  A defendant, however, will not be held 

responsible unless it assisted in the development of what made the content 

unlawful.  Id. at 1201.  For example, a defendant who paid researchers to uncover 

confidential phone records protected by law, and then provided that information 

to paying customers, fell within the definition because he did not merely act as a 

neutral intermediary, but instead ʺspecifically encourage[d] development of 

what [was] offensive about the content.ʺ  Id. at 1199; see also Roommates.com, 521 

F.3d at 1167‐68 (holding defendant liable for developing content by ʺnot merely 

. . . augmenting the content generally, but . . . materially contributing to its 

alleged unlawfulnessʺ when it required subscribers to provide information 

which enabled users of site to unlawfully discriminate in selecting a roommate).   

                 iii.      Whether the Claim Treats the Defendant as the
                           Publisher or Speaker of Content Provided by Another

             ʺAt its core, § 230 bars ʹlawsuits seeking to hold a service provider 

liable for its exercise of a publisherʹs traditional editorial functions ‐‐ such as 

deciding whether to publish, withdraw, postpone or alter content.ʹʺ  Dirty World 

Entmʹt Recordings LLC, 755 F.3d at 407 (quoting Zeran, 129 F.3d at 330).  Section 

230(c)(1) provides that ʺno provider of an interactive computer service shall be 

treated as the publisher or speaker of any information provided by another 



                                         ‐ 38 ‐ 
information content providerʺ but it does not define the terms ʺpublisher or 

speaker.ʺ  47 U.S.C.  § 230(c)(1). 

             In Barnes v. Yahoo!, Inc., the Ninth Circuit addressed ʺhow to 

determine when, for purposes of this statute, a plaintiffʹs theory of liability 

would treat a defendant as a publisher or speaker of third‐party content.ʺ  570 

F.3d 1096, 1101 (9th Cir. 2009), as amended (Sept. 28, 2009).  The Ninth Circuit 

considered traditional dictionary definitions of publisher, including ʺthe 

reproducer of a work intended for public consumptionʺ and ʺone whose business 

is publication.ʺ  Id. at 1102 (quoting Websterʹs Third New International 

Dictionary 1837 (Philip Babcock Gove ed., 1986)).  In deciding whether the claim 

at issue sought to hold the defendant liable as a publisher or speaker, the Court 

noted that ʺwhat matters is whether the cause of action inherently requires the 

court to treat the defendant as the ʹpublisher or speakerʹ of content provided by 

another.  To put it another way, courts must ask whether the duty that the 

plaintiff alleges the defendant violated derives from the defendantʹs status or 

conduct as a ʹpublisher or speaker.ʹʺ  Id. at 1102. 

             In Accusearch, Inc., the only other case considering the application of 

Section 230 immunity to liability arising under Section 5 of the FTC Act, the 




                                         ‐ 39 ‐ 
Tenth Circuit concluded that the defendant could not be immune for its payment 

to researchers to uncover confidential phone records and subsequent publishing 

of that information because it was an information content provider of the 

offensive conduct.  570 F.3d at 1197.  The majority concluded that the defendant 

was not immune because liability was based on the defendantʹs own content 

rather than the content of another, while the concurrence was of the view that the 

defendant was not immune because liability was premised not on content but on 

its conduct.  Id. at 1197, 1205.   

              2.     Application

              LeadClick argues that it should be immune from liability under the 

FTC Act and CUTPA because it was an interactive computer service provider, it 

did not publish deceptive content, and the plaintiffs seek to hold it liable for the 

deceptive statements of its affiliates.  We disagree and conclude that LeadClick is 

not entitled to Section 230 immunity because it is an information content 

provider with respect to the deception at issue and because LeadClick is liable 

under the FTC Act for its own deceptive acts or practices, rather than for 

publishing content created by another. 




                                        ‐ 40 ‐ 
                    i.   Provider of an Interactive Computer Service

              As an initial matter, we are doubtful that LeadClick is an ʺinteractive 

service provider.ʺ  The definition is indeed broad, but we are not convinced that 

LeadClick provides computer access in the sense of an internet service provider, 

website exchange system, online message board, or search engine.  LeadClick 

contends that it is covered because it ʺenabled computer access by multiple users 

to a computer serverʺ by routing consumers from its affiliatesʹ webpages to 

LeanSpaʹs websites via the HitPath server.  LeadClick Reply Br. at 4. 

              But LeadClick cites no case law applying the definition of 

ʺinteractive service providerʺ in a similar context, where the defendantʹs 

provision of services (in this case, consumer access to LeadClickʹs HitPath 

computer server) was wholly unrelated to its potential liability under the statute.  

Moreover, the ʺserviceʺ LeadClick purportedly provided ‐‐ access to the HitPath 

server ‐‐ is not the type of service that Congress intended to protect in granting 

immunity.  The statute aims to promote the continued development of the 

internet, through ʺthe availability of educational and informational resources to 

our citizensʺ and to ʺoffer a forum for a true diversity of political discourse, 

unique opportunities for cultural development, and myriad avenues for 

intellectual activity.ʺ  47 U.S.C. § 230(a)(1), (a)(3); see also id. at (b)(1), (b)(3) 


                                            ‐ 41 ‐ 
(noting that it is the policy of the United States ʺto promote the continued 

development of the Internet and other interactive computer servicesʺ and to 

ʺmaximize user control over what information is received by individuals, 

families, and schools who use the Internet and other interactive computer 

servicesʺ).  The computer access service LeadClick actually provided, routing 

customers through the HitPath server before reaching LeanSpaʹs website, was 

invisible to consumers and did not benefit them in any way.  Its purpose was not 

to encourage discourse but to keep track of the business referred from its affiliate 

network.   

               In any event, we need not reach this issue because we conclude, as 

described below, that LeadClick is an information content provider with respect 

to the content at issue and that LeadClick is liable for its own content and not 

merely because it was the ʺpublisher or speakerʺ of deceptive content provided 

by its affiliates. 

                      ii.   Information Content Provider

               LeadClick is not entitled to immunity because it participated in the 

development of the deceptive content posted on fake news pages.  As discussed 

in greater detail above, LeadClick recruited affiliates for the LeanSpa account 

that used false news sites.  LeadClick paid those affiliates to advertise LeanSpa 


                                         ‐ 42 ‐ 
products online, knowing that false news sites were common in the industry.  

LeadClick employees occasionally advised affiliates to edit content on affiliate 

pages to avoid being ʺcrazy [misleading],ʺ J. App. at 231a, and to make a report 

of alleged weight loss appear more ʺrealisticʺ by reducing the number of pounds 

claimed to have been lost, id. at 788a.  LeadClick also purchased advertising 

banner space from legitimate news sites with the intent to resell it to affiliates for 

use on their fake news sites, thereby increasing the likelihood that a consumer 

would be deceived by that content. 

             LeadClickʹs role in managing the affiliate network far exceeded that 

of neutral assistance.  Instead, it participated in the development of its affiliatesʹ 

deceptive websites, ʺmaterially contributing to [the contentʹs] alleged 

unlawfulness.ʺ  Roommates.com, LLC, 521 F.3d at 1168.  Accordingly, LeadClick is 

an information content provider with respect to the deceptive content at issue 

and is not entitled to immunity under Section 230.     

                 iii.      The Claim does not treat LeadClick as a Publisher or
                           Speaker of Anotherʹs Content

             LeadClick cannot establish the third element necessary for immunity 

because it is not being held liable as a publisher or speaker of anotherʹs content.  

Rather, as discussed above, LeadClick is being held accountable for its own 



                                         ‐ 43 ‐ 
deceptive acts or practices ‐‐ for directly participating in the deceptive scheme by 

providing edits to affiliate webpages, for purchasing media space on real news 

sites with the intent to resell that space to its affiliates using fake news sites, and 

because it had the authority to control those affiliates and allowed them to 

publish deceptive statements.  Accordingly, because LeadClickʹs Section 5 

liability is not derived from its status as a publisher or speaker, imposing liability 

under Section 5 does not ʺinherently require[] the court to treat the [LeadClick] as 

the ʹpublisher or speakerʹʺ of its affiliatesʹ deceptive content, and Section 230 

immunity should not apply.  See Barnes, 570 F.3d at 1101‐02; see also Accusearch, 

570 F.3d at 1204‐05 (Tymkovitch, J., concurring) (noting that ʺthe FTC sought and 

ultimately held [defendant] liable for its conduct rather than for the content of the 

information is was offering on [its] websiteʺ and arguing that there should be no 

immunity because ʺSection 230 only immunizes publishers or speakers for the 

content of the information from other providers that they make publicʺ).     

II.   CoreLogicʹs Liability as Relief Defendant

             CoreLogic appeals from the district courtʹs finding that it must 

disgorge money it received from LeadClick in the August 30 Transfer.  As 

described below, the district court erred in holding CoreLogic liable for 




                                         ‐ 44 ‐ 
LeadCliickʹs fines as a relief defendantt, because CoreLogicc had a leg
                                                                      gitimate claaim 

to repay
       yment of itts prior ad
                            dvances to LeadClick
                                               k.     

       A.
       A      Appllicable Law
                            w

              ʺA reelief defend
                              dant is a p
                                        person who
                                                 o ʹholds the subject m
                                                                      matter of th
                                                                                 he 

litigatio
        on in a subordinate o
                            or possesso
                                      ory capacitty as to wh
                                                           hich there is no 

disputee.ʹʺ  Commoodity Futurees Trading Commʹn vv. Walsh, 6118 F.3d 2188, 225 (2d C
                                                                                   Cir. 

2010) (q
       quoting SE
                EC v. Colelloo, 139 F.3d
                                       d 674, 676 ((9th Cir. 19998)).  The typical relief 

defenda
      ant ʺis a ba
                 ank or trusstee, which
                                      h has only a custodiaal claimʺ to
                                                                      o the subjeect 

matter o
       of the litig
                  gation.  Colello, 139 F.3d at 677.  A relief d
                                                               defendant h
                                                                         has no 

ownership interesst in the prroperty, bu
                                       ut ʺmay bee joined to aid the reccovery of 

relief.ʺ  SEC v. Cav
                   vanagh (Caavanagh II),, 445 F.3d 105, 109 n..7 (2d Cir. 2006).   

              ʺFedeeral courtss may ordeer equitablle relief against a [rellief 

defenda
      ant] not acccused of w
                           wrongdoin                                  has received 
                                   ng . . . wherre that perrson:  (1) h

ill‐gotteen funds; a
                   and (2) doees not havee a legitim
                                                   mate claim tto those fu
                                                                         unds.ʺ  S.E.C. 

v. Cavan
       nagh (Cavaanagh I), 15
                            55 F.3d 129
                                      9, 136 (2d C
                                                 Cir. 1998).  ʺDistrict ccourts may
                                                                                  y 

only req
       quire disgo
                 orgement of the asseets of a reliief defendaant upon aa finding th
                                                                                  hat 

she lack
       ks a legitim
                  mate claim.ʺ  Walsh, 6
                                       618 F.3d att 226 (interrnal quotattion markss 

omitted
      d). 




                                           ‐ 45 ‐ 
             While we have not ʺdeveloped explicit guidelines for what qualifies 

as a legitimate claim sufficient to immunize . . . property from disgorgement,ʺ we 

have recognized that ʺrelief defendants who have provided some form of 

valuable consideration in good faith . . . are beyond the reach of the district 

courtʹs disgorgement remedy.ʺ  Id. at 226 (internal quotation marks omitted).  An 

outstanding loan from a relief defendant constitutes valuable consideration, 

giving rise to a ʺlegitimate claimʺ to repayment of the outstanding amount of 

principal and accrued interest.  See Janvey v. Adams, 588 F.3d 831, 835 (5th Cir. 

2009) (debtor‐creditor relationship ʺconstitutes a sufficient legitimate ownership 

interest to preclude treating [defendants] as relief defendantsʺ).  A gratuitous 

transfer, however, without the payment of consideration, does not give rise to a 

legitimate claim.   See Cavanagh I, 155 F.3d at 137 (concluding that neither relief 

defendant had a legitimate claim to property received as a gift, because to hold 

otherwise, ʺwould allow almost any defendant to circumvent the SECʹs power to 

recapture fraud proceeds, by the simple procedure of giving [property] to friends 

and relatives, without even their knowledgeʺ).  




                                        ‐ 46 ‐ 
      B.
      B      Appllication

             The ffacts here a
                             are undisp
                                      puted.  Insttead, the p
                                                            parties disp
                                                                       pute wheth
                                                                                her 

on thesee facts, Co
                  oreLogic ha
                            ad a legitim
                                       mate claim
                                                m to the Au
                                                          ugust 30 Trransfer of 

$4.1 milllion.  The FTC arguees that thiss transfer sshould be characteriized as a 

gratuito
       ous distrib
                 bution beca
                           ause it lack
                                      ked a form
                                               mal loan agrreement an
                                                                    nd, 

accordin
       ngly, was not in exch
                           hange for valuable cconsideratiion.  CoreL
                                                                    Logic 

disagrees, contend
                 ding that tthis transaction was the repaym        n outstanding 
                                                          ment of an

intercom
       mpany loa
               an, implem
                        mented as p                      vices agreement.  Th
                                  part of its sshared serv                  he 

district court conccluded tha
                            at CoreLog
                                     gic had no legitimatee claim to tthe funds 

becausee there wass no forma
                           al loan agreement beetween thee parties an
                                                                    nd ordered
                                                                             d 

disgorg        We disagreee with the district courtʹs concllusion thatt a formal loan 
      gement.  W

agreem
     ment was reequired in this contex
                                     xt and hold
                                               d that CorreLogic waas not a pro
                                                                              oper 

relief deefendant b          had a legittimate inteerest in thee transferreed funds.  We 
                  because it h

conclud
      de that und
                der these u
                          undisputed
                                   d facts, CoreLogicʹs aadvances tto LeadClick 

constitu
       uted ʺvalua
                 able consid
                           derationʺ eentitling it  to repaym
                                                            ment from LeadClick
                                                                              k.   

             Both parties ag
                           gree that affter CoreLo
                                                 ogic impleemented th
                                                                    he shared 

servicess system, C
                  CoreLogic paid Lead
                                    dClickʹs acccounts pay
                                                         yable.  For accountin
                                                                             ng 

purposees, CoreLo
                ogic and LeeadClick d
                                    documenteed the advances as in
                                                                 ntercompaany 




                                          ‐ 47 ‐ 
balances.  The parties intended these advances to be repaid automatically from 

LeadClickʹs revenue once the accounts receivable function was transitioned to 

CoreLogic, six months after the transition of accounts payable.  Once Core Logic 

transitioned LeadClickʹs accounts receivable system to the shared services 

program, LeadClick did in fact begin to repay these amounts through an 

automatic diversion of cash receipts deposited in the shared services account to 

CoreLogic.7  LeadClick repaid a total of $8.2 million of its advance balance to 

CoreLogic through the automated transfers.  CoreLogic held a right to 

repayment under these circumstances.  It did not merely hold the transferred 

funds in a custodial capacity.  See Cavanagh II, 445 F.3d at 109 n.7; Colello, 139 F.3d 

at 677.   

                      The district court reasoned that the advances constituted gratuitous 

transfers that could not give rise to a legitimate claim to repayment because there 

was no formal debtor‐creditor relationship in place between LeadClick and 

CoreLogic.  But, as Amici Curiae point out, the lack of a formal agreement is not 

surprising in the shared services context.  The FTCʹs own expert acknowledged 

                                              
           7  The funds were first swept automatically into an account held by CLUSI, 
LeadClickʹs sister subsidiary, which subsequently transferred the funds into 
CoreLogicʹs central treasury, pursuant to the shared services agreement 



                                                 ‐ 48 ‐ 
that it is not customary to use promissory notes or charge interest on 

intercompany advances made pursuant to a shared services program.  Requiring 

such documentation ʺis incompatible with the very purpose of shared services:  

streamlining operations and increasing efficiency by reducing excess 

paperwork.ʺ  Amici Br. at 6.   An interest charge would also be artificial, because 

the companies were consolidated under general accounting principles for public 

companies.  Under these circumstances, the lack of a formal loan agreement does 

not create suspicion that the transactions were a sham.   

                      Even without the formalities of an armʹs‐length loan agreement, it is 

undisputed that CoreLogic advanced funds to LeadClick, both parties intended 

these advances to be repaid, and the August 30 Transfer reduced the outstanding 

intercompany balance.  Under these facts, CoreLogicʹs claim to the August 30 

Transfer was therefore legitimate.8  Accordingly, CoreLogic was not a proper 

relief defendant, and the district court erred in ordering it to disgorge the funds 

it received from LeadClick.                                        


                                              
           8 Similarly, CoreLogicʹs claim is not undermined by the fact that 
LeadClickʹs ability to repay depended upon its future business performance.  
Repayment of an uncollateralized loan based on a borrowerʹs income generally depends 
upon the borrowerʹs ability to generate revenue.     



                                                     ‐ 49 ‐ 
                                  CONCLUSION

             For the reasons set forth above, the judgment of the district court 

imposing liability on the defendants is AFFIRMED with respect to LeadClick 

and REVERSED with respect to CoreLogic, and we REMAND with instructions 

to the district court to enter judgment in favor of CoreLogic.   




                                        ‐ 50 ‐